           Case 1:20-cv-00177-RDB Document 3 Filed 08/04/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

CHARMANE SMITH,                             *

       Plaintiff,                           *

v.                                          *       Civil Action No. RDB-20-0177

SOCIAL SECURITY                             *
ADMINISTRATION,
                                            *
       Defendant.
                                            *

*      *       *        *    *       *      *       *      *       *      *       *      *

                                 MEMORANDUM ORDER

       On January 21, 2020, pro se Plaintiff Charmane Smith (“Plaintiff” or “Smith”) filed this

suit against the Social Security Administration alleging various civil rights violations based on

termination of certain disability benefits. (ECF No. 1.) Specifically, she seeks monetary

damages in the amount of $660,000 for the Defendant’s alleged violation of her constitutional

rights under 42 U.S.C. §§ 1983 and § 1985; violations of 18 U.S.C. §§ 245 and 242; and

conspiracy against the United States under 18 U.S.C. § 371. (Id. at 5 ¶¶ 1-5.) However, Plaintiff

Smith is a resident of Memphis, Tennessee, (id. at 1 ¶ 1, 6), and this Court is an improper

venue for her claims.

       The statutes listed by the Plaintiff do not apply in this case. Sections 1983 and 1985

protect against state action or those acting under color of state law. 42 U.S.C. §§ 1983, 1985.

As Smith has not set forth any allegations that there was any action taken under color of state

law, these statutes do not apply. See Townsend-White v. Soc. Sec. Admin., 16-cv-919, 2016 WL

9665195, at *1 (N.D.N.Y. Oct. 5, 2016). The same is true with respect to 18 U.S.C. § 242. See


                                                1
          Case 1:20-cv-00177-RDB Document 3 Filed 08/04/21 Page 2 of 3



Vela v. U.S. Gov’t Health & Hum. Servs. Child Welfare Servs., No. 1:20-cv-1152, 2021 WL

3171968, at *1 n.2 (E.D. Cal. July 27, 2021) (noting that 18 U.S.C. § 242 governs deprivation

of rights under color of state law)). Further, 18 U.S.C. §§ 245 and 371 are criminal statutes,

which do not provide private rights of action. See Rockefeller v. U.S. Court of Appeals Office, for

Tenth Circuit Judges, 248 F. Supp. 2d 17, 23 (D.D.C. 2003).

       Nevertheless, this Court is mindful of its obligation to liberally construe the pleadings

of pro se litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Smith does not explicitly state

a claim under the Social Security Act of 1935, 42 U.S.C. 301 et seq., however, the gravamen of

her Complaint is that she was improperly denied disability payments, despite her attempts to

respond to the Social Security Administration’s notices and other communications. (ECF No.

1.) Her overall claim appears comparable to a denial of benefits, therefore, this Court will

review her Complaint pursuant to 42 U.S.C. § 405(g). See Townsend-White, 2016 WL 9665195,

at *2 (treating claim brought my pro se plaintiff against the Social Security Administration under

Section 1983 as a claim under 42 U.S.C. § 405(g)).

       However, if Smith did intend to bring a claim under the Social Security Act, this Court

is an improper venue for her suit. The proper venue for an individual challenging a “final

decision of the Commissioner of Social Security” is “in the district court of the United States

for the judicial district in which the plaintiff resides, or has his principal place of business.”

See 42 U.S.C. § 405(g); Robert J. v. Comm’r, Soc. Sec. Admin., No. RDB-19-2593, 2020 WL

1325093, at *3 (D. Md. Mar. 20, 2020). “For purposes of determining venue, ‘[i]t is immaterial

that the principal place of business for the Social Security Administration is Maryland.’” Robert

J., 2020 WL 1325093, at *3 (quoting Davis v. Astrue, No. SAG-11-3478, 2013 WL 66502, at *2


                                                 2
          Case 1:20-cv-00177-RDB Document 3 Filed 08/04/21 Page 3 of 3



(D. Md. Jan. 3, 2013)).

       Having determined that venue is improper in the District of Maryland, this Court has

the discretion to either dismiss the case or transfer it to another district court pursuant to 28

U.S.C. § 1406(a). See Benton v. England, 222 F. Supp. 2d 728, 731 (D. Md. 2002). Therefore,

the Plaintiff’s case will be dismissed for lack of venue. See Robert J., 2020 WL 13225093, at *3.

       Accordingly, it is HEREBY ORDERED this 4th Day of August, 2021 that:

       1. Plaintiff Smith’s Complaint (ECF No. 1) is DISMISSED WITHOUT
          PREJUDICE as to Plaintiff Smith seeking relief in another forum; and

       2. The Clerk of this Court shall CLOSE THIS CASE.


                                                          _________/s/______________
                                                           Richard D. Bennett
                                                           United States District Judge




                                               3
